Citation Nr: 1100911	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-26 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
musculotendinous strain, right elbow, currently evaluated as 
noncompensable. 

2.  Entitlement to a higher initial evaluation for 
musculotendinous strain, left elbow, currently evaluated as 
noncompensable.

3.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
indicated in May 2007 that he did not want a Board hearing.  

Although on his June 2007 VA Form 9 the Veteran checked the box 
for indicating that he desired to appeal all issues listed in the 
April 2007 statement of the case (which included the two 
additional issues of entitlement to an initial compensable rating 
for anal fissure, and service connection for tinnitus), he 
limited his arguments to those listed on the title page of this 
action.  When the RO requested clarification from his 
representative as to what issues he actually intended to appeal, 
the representative responded in July 2007 by indicating that the 
Veteran only wanted to appeal those issues listed on the title 
page of this action.  The Board accordingly finds that the issues 
of entitlement to a compensable rating for anal fissure and 
service connection for tinnitus are not in appellate status at 
this time.
 
In December 2010 argument, the representative referenced the 
prior tinnitus claim.   The issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for tinnitus therefore having been raised, the matter 
is referred to the Agency of Original Jurisdiction for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran was last examined for his right and left elbow 
musculotendinous strain and gastroesophageal reflux disease 
disabilities in early 2006, almost 5 years ago.  The Board finds 
it highly likely that his disorders have become worse in the 
meantime, and notes that in December 2010, he noted that the 
disabilities were more debilitating than VA appreciates.  
Accordingly, new VA examinations should be conducted.  
38 C.F.R. § 3.159 (2010).  Beforehand, however, any medical 
records of treatment the Veteran has received for any of these 
disabilities since service discharge should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
medical records of treatment the Veteran 
has received for his left and right elbow 
musculotendinous strain and 
gastroesophageal reflux disease 
disabilities since June 2006.  

2.  Thereafter, an examination should be 
conducted to show the level of disability 
due to the Veteran's service-connected 
musculotendinous strain of his right and 
left elbows and his gastroesophageal reflux 
disease.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Findings in sufficient detail to rate the 
Veteran's disorders under the rating 
schedule criteria must be made.  

3.  Thereafter, readjudicate the Veteran's 
claims in light of the expanded evidentiary 
record.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

